Citation Nr: 1716874	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain with overlying lumbar spondylosis (hereinafter referred to as a lower back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).

4.  Entitlement to a separate rating for erectile dysfunction (ED), as a neurological manifestation of the service-connected lower back disability.

5.  Entitlement to a separate rating for urinary impairment, as a neurological manifestation of the service-connected lower back disability.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Historically, the Board remanded the claims for TDIU and lower back disability in February 2015.  The Board also remanded a claim for entitlement to service connection for an acquired psychiatric disability, to allow for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Finally, a claim for entitlement to service connection for radiculopathy of the lower extremities was referred for initial adjudication by the RO.

While pending return to the Board, the RO issued a July 2015 rating decision granting service connection for left and right lower extremity femoral radiculopathy and right lower extremity sciatic radiculopathy.  These conditions were respectively rated as 20 percent disabling effective July 13, 2015, 20 percent disabling effective June 12, 2013 and 40 percent disabling effective June 12, 2013.  Thereafter, the RO issued an October 2015 rating decision granting service connection for a mood disorder.  The RO rated the condition as 70 percent disabling, effective March 29, 2012.  

Subsequent to these rating actions, the Veteran submitted timely notices of disagreements (NODs) in October and December 2015.  An SOC has yet to be issued addressing these claims.  However, the Veterans Appeals Control and Locator System (VACOLS) indicates Decision Review Officer (DRO) decisions are pending for these claims.  As such, a specific remand directive is no longer necessary.

Lastly, in order to better reflect the claims asserted by the Veteran, the Board has incorporated the issues of entitlement to separate ratings for ED and urinary impairment.  As will be discussed below, the Veteran raised entitlement to these issues within his NOD.  See March 2011 NOD.  These changes are reflected on the title pages of this decision.

The issues of entitlement to separate ratings for ED and urinary impairment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by severe limitation of motion; but, there is no unfavorable ankylosis of the thoracolumbar spine, pronounced symptoms of intervertebral disc syndrome (IVDS), or episodes of incapacitation with prescribed bed rest lasting six or more weeks due to IVDS.

2.  The evidence of record demonstrates that the Veteran's mood disorder renders him unable to secure or follow a substantially gainful occupation.

3.  The Veteran is now in receipt of TDIU based on his service-connected mood disorder, and his remaining service-connected disabilities of a lower back disability (40 percent disability rating), right lower extremity sciatic radiculopathy (40 percent disability rating), right lower extremity femoral radiculopathy (20 percent disability rating), and left lower extremity femoral radiculopathy are ratable as greater than 60 percent disabling when combined.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's lower back disability have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (a) (2016).

3.  The criteria for entitlement to SMC at the (s) rate have been satisfied.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

With regard to the Veteran's claim for entitlement to TDIU it is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the Veteran's lower back disability, he was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in January 2011.  His claim was thereafter adjudicated and readjudicated several times.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

VA has also met the duty to assist.  The Veteran's VA and private treatment records, SSA records, and lay statements are in evidence.  Additionally, VA spine examinations were obtained in March 2011, July 2015 and June 2016.  

Initially, the Board acknowledges that to the extent that the VA examinations of record do not fully address the concerns raised in Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing), the Veteran is already in receipt of a 40 percent disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for the entire appeal period.  38 C.F.R. § 4.71a (2016).  The only way he may receive a higher schedular rating under the General Rating Formula is by demonstrating unfavorable ankylosis of the thoracolumbar spine (meaning the low back is fixed either in flexion or extension) or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Note (5).  Therefore, as the General Rating Formula criteria for evaluations in excess of 40 percent do not involve assessment of range of motion, a remand of this claim in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

That said, the Board finds the collective VA examination reports of record sufficient to decide the claim.  In so doing, the Board considered the Veteran's assertions regarding the March 2011 VA examination that he felt rushed and that he did not believe he had been afford a sufficient opportunity to adequately represent the severity of his back disability.  See March 2011 Notice of Disagreement.  Nevertheless, as will be detailed below, the pertinent question for a rating in excess of 40 percent is the presence of unfavorable ankylosis and or incapacitating episodes.  As the evidence of record is negative for both, the Board finds that the examination, in this respect, is sufficient.  Moreover, in considering the examinations of record collectively, the Board finds that adjudication may proceed.  Specifically, the examinations reflect a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the current claim to be adjudicated.  Therefore, VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159 (c)(4).  

Finally, as the sole directive with regard to the lower back claim was to obtain VA examinations the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

The Veteran's back disability has been rated under Diagnostic Code 5237 for the entire appeal.  As stated, disabilities of the spine, including those rated under Diagnostic Code 5237, are rated under the General Rating Formula.  38 C.F.R. § 4.71a (2016).  Under the general rating formula, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) In relevant part, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In pertinent part, for IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  

Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Factual Background

In a March 2006 rating decision, the RO granted service connection for the Veteran's lower back disability, with a 10 percent rating, effective November 29, 2005.  Thereafter, in a February 2008 rating decision, the RO increased his rating to 20 percent disabling, effective November 21, 2006.  In October 2009, the RO increased his rating from 20 to 40 percent disabling, effective September 24, 2009.  Finally, the Veteran's pending claim for a rating in excess of 40 percent was submitted in January 2011 and denied by the RO in a March 2011 rating decision.

Turning to the evidence, the Veteran was afforded a VA examination in March 2011.  On examination, he reported increased pain that was present every day and radiated down his right leg.  He reported being able to walk 1/4 mile with the aid of a cane.  Range of motion was 0 to 20 degrees for all measurements.  There was objective evidence of pain, but no additional limitations following repetition.  Reflexive and sensory examination results were normal.  The examination report was negative for urinary impairment, ED, numbness, paresthesia, incapacitating episodes, ankylosis, dysesthesias, weakness, falls or unsteadiness, spasms, atrophy, guarding, tenderness or abnormal curvatures.  Diagnosis was spondylosis lumbar spine.

On examination, the Veteran attributed his unemployment to the partial amputation of his left leg caused by diabetes.  Nevertheless, the examiner indicated that the Veteran's lower back disability would lead to increased absenteeism.  Additionally, occupational activities would be impaired by his decreased mobility, difficulty lifting and carrying, weakness or fatigue, pain and decreased strength to the lower extremity.

On March 29, 2011, the Veteran submitted correspondence indicating that the VA examination findings were not an accurate representation of the severity of his disability.  Specifically, he reported a scar on his back and noted suffering from ED, urinary problems and leg weakness.  He did not report immobility.

Thereafter on July 2015 examination, he reported experiencing chronic pain now treated with injections.  He specified that weight-bearing caused the greatest amount of pain, however over-activity also caused flares.  In describing the functional impairment associated with his flares, he specified "decreased mobility and painful limited back motion."  Range of motion was extension, bilateral lateral flexion and bilateral lateral rotation from 0 to 15 degrees.  Forward flexion was 0 to 30 degrees.  Pain was present throughout motion, but there was no additional limitation after repetitions.  The examiner noted that abnormal range of motion contributed to functional loss as he was unable to "squat, knee [sic] and lift."  As the Veteran did not experience a flare on examination, the examiner was unable to render an opinion regarding functional ability during flares.  

The physical examination was negative for scars, spasms, localized tenderness or ankylosis.  Guarding was present and resulted in abnormal gait or abnormal spinal counter.  This abnormality was attributed to the Veteran holding onto the examination table during range of motion testing.  Additional factors contributing to his disability were disturbance in locomotion and interference with sitting and standing.  Muscle strength was normal, expect for right hip flexion which demonstrated active movement against some resistance.  Reflexes were absent.  Sensory examination of the bilateral upper anterior thighs and thighs/knees were normal.  However, the lower leg/ankle was decreased and the foot/toes were absent.  The straight leg test could not be performed.  

Right lower extremity radiculopathy affecting the femoral and sciatic nerves was present.  Symptoms listed were moderate intermittent pain, severe paresthesia and/or dysesthesias and numbness.  The overall condition was considered severe in nature.  The examiner did not note left lower extremity radiculopathy symptomatology.  However, the examiner indicated the Veteran suffered from moderate femoral radiculopathy of the left lower extremity.  No other neurological abnormalities were associated with his lumbar spine.  IVDS was present, but had not caused incapacitating episodes in the prior 12 months.  The examiner concluded that his lumbar spine condition made him "best suited for sedentary type job tasks."  Diagnosis was degenerative joint disease of the spine.  The examiner also noted stenosis of the L-spine.  

In June 2016, the Veteran was afforded another VA examination.  On examination, he reported now using a walker and suffering from increased pain that travelled down his right leg.  He also reported that his right thigh was numb and felt swollen.  In addition, he noted occasional pain in his left hip.  With regard to functional impact, the Veteran reported being unable to sit for protracted periods as it precluded being able to rise and walk.  He reported pain with prolonged walking, bending, sitting and heavy lifting.  

Range of motion was forward flexion 0 to 45 degrees, extension to 0, left lateral flexion 0 to 15, left lateral rotation was 0 to 10, right lateral flexion was 0 to 10, and right lateral rotation was 0 to 20 degrees.  Pain was present throughout his ranges of motion and was noted to cause functional loss.  However, pain did not cause additional loss of function or range of motion following repetition.  The examiner was unable to render an opinion regarding whether weakness, fatigability or incoordination significantly limited the Veteran's functionality with repeated use over time.  In rationalizing this opinion, the examiner noted that the Veteran was not examined immediately after repetitive use over time. 

Examination was negative for scars, guarding, muscle spasms or atrophy.  The examiner noted "less movement than normal due to ankylosis, adhesions, etc."  However, the examiner later clarified that the Veteran did not have ankylosis. Muscle strength was normal, except for right hip flexion and great toe extension which demonstrated active movement against some resistance.  Reflexes were absent in the left knee and right ankle and hypoactive in the right knee.  Sensory examination of the upper anterior thighs, thighs/knees and lower right leg/ankle were decreased and the foot/toes were absent.  Straight leg raising test was positive in the right and negative in the left. 

Right lower extremity radiculopathy was present with moderate intermittent pain, and paresthesia and/or dysesthesias and severe numbness.  The overall condition was considered moderate in severity.  Left lower extremity radiculopathy was present with only mild numbness.  The overall condition was considered mild in severity.  Only sciatic nerve impairment was noted bilaterally.  No other neurological abnormalities were associated with the Veteran's lumbar spine.  IVDS was present, but had not caused incapacitating episodes in the prior 12 months.  X-rays revealed no bony erosion or destructive change.  However diffuse moderate degenerative joint disease was present with multilevel mild to moderate disc space narrowing.  As to employment, the examiner opined that the Veteran was able to perform sedentary work that allowed for breaks to stand up and move around hourly and mild physical labor with his back condition.

The remaining clinical and lay evidence of record is duplicative of the evidence noted in the aforementioned examination reports. 

Analysis

As described above, for the entire period on appeal, there is no medical or lay evidence reflecting that the Veteran's service-connected lower back disability manifests with favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  As such, an evaluation in excess of 40 percent is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

A higher rating is also not warranted for IVDS.  Here the record is negative for reports or documentation of doctor-prescribed bed rest due to incapacitating episodes.  Moreover, during the pendency of the appeal, the Veteran has not reported that his lower back disability caused such episodes.  Therefore, the next higher rating of 60 percent for IVDS symptomology is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Therefore, a higher rating based on functional impairment is not warranted.

The Board has also considered entitlement to a separate rating for neurological manifestations of the lumbar spine.  As discussed in the introduction, the Veteran's radiculopathies, ED and urinary impairment are addressed the remand.  Beyond these conditions, there is no evidence of any other neurological manifestations of the lumbar spine, to include bowel impairment, due to his service-connected lumbar spine disability that would warrant a separate rating.

Finally, the Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence.  Nevertheless, as discussed above, evaluations for VA purposes do not show the severity required for a higher schedular rating.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

In sum, for the reasons noted above, a rating in excess of 40 percent is not warranted at any time during the appeal.  Therefore, the claim is denied.  

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Veteran has not described any back symptoms that are not specifically contemplated by the schedular criteria.  Of note, the case law associated with the regulations used to rate back disabilities requires VA to consider all functional limitations that might impact the Veteran's range of motion.  As such, the schedular rating criteria necessarily considers all of the symptoms of his condition, absent symptoms such as erectile dysfunction which is being addressed separately.

There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or frequent emergency treatment for his lower back disability.  While the Veteran asserts unemployability, the issue of entitlement to a TDIU has been addressed separately.  Overall, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein. Accordingly, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU Merits

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Veteran is service connected for the following disabilities: mood disorder rated at 70 percent disabling, lower back disability rated at 40 percent disabling, sciatic radiculopathy of the right lower extremity rated 40 percent disabling and bilateral femoral radiculopathy of the lower extremities with individual 20 percent ratings.  In this regard, he meets the schedular percentage requirements for TDIU under both avenues of 38 C.F.R. § 4.16 (a).  

That said, although entitlement to TDIU could be granted on the basis of the collective impact of his service connected disabilities, the Board will instead grant solely on the basis of his mood disorder impairments.  As will be discussed below, by granting TDIU in this manner the Board allows for potential entitlement to SMC benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

For clarification purposes, the Board notes that the record does not establish that TDIU could be achieved without incorporating the symptomology of his mood disorder.  Specifically, the record is silent as to the clinical evidence supporting that the Veteran's back and lower extremity disabilities either, individually or collectively, have been of such severity as to preclude sedentary employment.  Rather, VA examiners have consistently found that his disabilities render him best suited for either mild physical or sedentary employment.  See 2006 through 2016 VA Examination Reports.  Therefore, to best allow for potential maximization of his benefits, the Board will proceed with the grant of TDIU as solely the result of the Veteran's mood disorder.

Turning to the record, the Veteran's previous history of employment includes work as a truck driver, foreman and part-time employee of a retail chain between 1963 and 1996.  See Dr. S. B., Rh. D's September 2016 Vocational Opinion.  His most recent full time employment ended in 1996.  See August 2016 Application for Increased Compensation Based on Unemployability.  With regard to educational history, he has a high school diploma plus one year of college.  Id.

As to clinical evidence, in June 2013, the Veteran's private psychologist Dr. A. F., PhD indicated that his mood disorder caused occupational and social impairment in most areas including in work, judgment, thinking and interpersonal relations.  See Disability Benefit Questionnaire.  Within the employment context, Dr. F. specified that more than three times a month the Veteran's mental condition would render him unable to cope with the "normal pressures and constructive criticisms of a job."  See June 2013 Medical Opinion on Service Connected Impairments.  Additionally, his symptomology would require absence or leaving early from work more than three times a month.  Notably, Dr. F. indicated that even when able to attend work, the Veteran would have severely diminished concentration more than three times a month.  During these periods, his psychiatric state would preclude execution of even simple or repetitive tasks. 

Also of record, is a September 2016 vocational opinion, provided by Dr. B.  Dr. B. opined that the Veteran was totally unemployable.  The Board recognizes that this opinion was predicated on the impact of his collective service connected disabilities.  Nonetheless, the opinion remains highly probative with regard to its discussion of the acceptable amount of employee absences.  In relevant part, Dr. B. explained that employers are statistically unlikely to retain employees who miss substantial, and or consistent periods, of work (more than 8 days a year).  Correspondingly, employers were also unlikely to retain individuals that require "time off task" due to concentration issues.  In this regard, Dr. B. specified that the Veteran's mood disorder symptomatology would likely cause him to exceed the acceptable amount of absences.

Finally, beyond the clinical evidence of record, are the assertions of the Veteran's wife J. F.  See July 2013 Statement.  J. F. confirmed the unpredictability of the Veteran's behavior and indicated that he was unable to control his anger with anyone, including his six year old grandson.  

Upon reviewing the entirety of the record, entitlement to TDIU is warranted.  The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The primary consideration for the Board is whether the Veteran is able to secure and maintain substantially gainful employment.

In the instant case, the Board finds that the Veteran would have severe difficulty obtaining and maintaining any form of employment.  In this regard, the record establishes that his symptoms generally result in diminished cognitive, interpersonal and mental abilities.  Moreover, when flared, his symptoms result in an inability to complete simple or repetitive tasks or to cope with the stresses of a normal work environment.  Given these impediments, the Board finds it unrealistic that he would be able to regain or maintain his concentration intensive former positions as a trucker driver, retail worker or foreman.  Furthermore, the Board finds it unrealistic that a general employer would hire, or retain, an entry level employee who would require absences from work a minimum of 36 days a year.   

In sum, the collective symptoms associated with his service-connected mood disorder makes it highly unlikely that he would realistically be able to obtain and maintain gainful employment.  Thus, giving the Veteran the benefit of the doubt, the Board will find that he is unable to obtain and maintain any form of substantially gainful employment due to his service connected disability.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Entitlement to SMC

The Board notes that SMC is payable where a veteran has a single service-connected disability rated as 100 percent disabling and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See 38 C.F.R. § 3.350 (i)(1) (2016).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  The Court observed that the Secretary had an obligation to "maximize benefits." Id.   

As discussed above, the Board has determined a TDIU predicated on the Veteran's service-connected acquired psychiatric disorder alone is warranted.  In addition, the Board observes the Veteran is service-connected for a lower back condition rated at 40 percent disabling, sciatic radiculopathy of the right lower extremity rated 40 percent disabling and bilateral femoral radiculopathy of the lower extremities rated 20 percent disabling for each lower extremity.  These disabilities involve different bodily systems than the Veteran's acquired psychiatric disorder, and they are, together, ratable at over 60 percent.  See 38 C.F.R. § 4.25, (a)-(b), Table I (2016).  Accordingly, the Board finds the criteria for entitlement to SMC under 38 C.F.R. § 3.350 (i)(1) have been met.


ORDER

A rating in excess of 40 percent for chronic lumbosacral strain with overlying lumbar spondylosis is denied.

TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.

Special monthly compensation is granted under 38 C.F.R. § 3.350 (i)(1), subject to the criteria applicable to the payment of monetary benefits.


REMAND

Entitlement to Separate Ratings for Neurological Impairments
Urinary Dysfunction and ED

As stated, the Veteran reported that his March 2011 VA examination was inadequate, as it did not reflect the true severity of his disability.  See March 2011 NOD.  Significantly, within his NOD he also asserted experiencing ED and urinary impairments as a result of his service connected lower back disability.  That said, clinical records prepared during the pendency of the appeal confirm repeat treatment for these conditions.  See April 2011-August 2016 Tampa VAMC treatment records.  Therefore, the remaining question is whether these conditions are etiologically related to his service connected lower back disability.  In this regard, further development is required.  

Problematically, the 2015 and 2016 VA examinations are negative for even an indication that the Veteran suffers for genitourinary disabilities.  Moreover, the examiners essentially provide conclusory opinions as to additional disability, by merely noting that no other neurologic abnormalities or findings are related to the Veteran's lumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  As a result, regarding these particular disabilities, the Board finds the examination opinions of record are inadequate.

Similarly, the Board finds the remaining clinical evidence of record unclear.  In the instant case, the record suggests that the pain medication used to treat the Veteran's lower back disability causes urine retention issues.  See September 2012 VAMC Tampa Records.  However, the record also contains evidence which associates his urinary impairments with medication unrelated to his lower back.  See April 2012 VAMC Tampa Records.  Furthermore, there is also some indication that his urinary impairment and ED stemmed from, or are impacted by, a "traumatic foley placement" in 2010.  See April 2011 VAMC Tampa Record.  The records surrounding this foley placement are not in evidence.  

In sum, there is some indication of a relationship between these conditions and his service connected lower back disability, but inadequate clinical information so as to render a decision.  Therefore, this matter should be remanded to obtain a new VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992)(When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request clarification on the "traumatic foley placement" noted in his April 2011 VAMC treatment records.  Inquire as to where this procedure occurred.  Obtain any records identified.

2.  Then, schedule the Veteran for a VA examination for erectile dysfunction and urinary impairment.  The examiner should opine as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's erectile dysfunction and/or urinary impairment is/are neurological abnormalities which is/are either (1) caused, or (2), aggravated (chronically made worse) by his service-connected lower back disability.  Why or why not? 

3.  After completion of the above, review the expanded record, if any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


